Name: Commission Regulation (EEC) No 683/85 of 13 March 1985 laying down detailed rules for the application of Article 4 of Regulation No 136/66/EEC with regard to the adjustment during the marketing year of the representative market price and the threshold price for olive oil
 Type: Regulation
 Subject Matter: processed agricultural produce;  prices
 Date Published: nan

 16. 3 . 85 Official Journal of the European Communities No L 75/7 COMMISSION REGULATION (EEC) No 683/85 of 13 March 1985 , laying down detailed rules for the application of Article 4 of Regulation No 136/ 66/EEC with regard to the adjustment during the marketing year of the repre ­ sentative market price and the threshold price for olive oil market price, the Management Committee for Oils and Fats shall examine all of the factors taken into consideration in fixing the representative market price that may influence the level of that price, and in parti ­ cular : (a) the likely price trend of competing products ; (b) the development of the ratio between the prices of olive oil and seed oils that are considered as repre ­ sentative of consumption, as well as any changes in the absolute value of the prices of these oils ; (c) the present and future availability of olive oil on the Community market and, in particular, the situ ­ ation in respect of stocks in intervention ; (d) the need to maintain a certain volume of consumption of olive oil . In exceptional circumstances the Management Committee may examine these factors before the conditions specified above have been met. 2. Where it results from an examination of all of the factors referred to in paragraph 1 that a major change in the situation in comparison with that which prevailed when the current representative market price was determined has occurred, the Commission, in accordance with the procedure provided for in Article 38 of Regulation No 136/66/EEC, shall adjust the abovementioned price and the threshold price . THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 231 /85 (2), and in particular Article 4 thereof, Whereas Article 4 of Council Regulation No 136/ 66/EEC laid down that where during the marketing year the factors which are used to determine the repre ­ sentative market price for olive oil undergo a change that may be considered a marked change, a decision may be taken to adjust the representative market price and the threshold price ; whereas, therefore, the criteria according to which this change may be consi ­ dered as a marked change should be defined ; whereas these criteria should be based, in particular, on the situation on the market for olive oil and competing products ; Whereas the procedure to be followed in the event of any change to the representative market price and of the percentages provided for in Article 1 1 (5) and (6) of Regulation No 136/66/EEC to be deducted from the consumption aid should also be laid down ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Oils and Fats, Article 2 Where the representative market price and, conse ­ quently, the consumption aid are adjusted during the marketing year, the Commission may, in accordance with the procedure provided for in Article 38 of Regu ­ lation No 136/66/EEC, adjust the percentages provided for in Article 1 1 (5) and (6) to be deducted from this aid in such a way as to maintain the overall amount that results from the application of each previously determined deduction . HAS ADOPTED THIS REGULATION : Article 1 1 . Where the prices of competing products vary on the main consumer markets for olive oil by more than 1 5 % over a period of two months by comparison with the price used to determine the current representative Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. (') OJ No 172, 30 . 9 . 1966, p . 3025/66. 2) OJ No L 26, 31 . 1 . 1985, p . 12 . No L 75/8 Official Journal of the European Communities 16. 3 . 85 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 13 March 1985 . For the Commission Frans ANDRIESSEN Vice-President